Territory of Michigan to wit
The United States to the Marshall of the territory of Michigan Greeting you are hereby commanded to Summon Antoine Dulune, Joseph Lajimoniere, Robert Forsyth, & John Kinsie if they may be found within the territory of Michigan to personally appear before the Judges of our Supreme Court next to be holden at Detroit on thursday Eighteenth Septber instant then & there in our Said Court to give evidence & the truth to Say on the behalf of Charles Chandonet advs Hugh Pattinson & C° in a plea of trespass on the case and not depart the Court without leave hereof the Said Antoine Dulune, Joseph Lajimoniere, Rob4 Forsyth & John Kinsie are in no *77wise to fail under the penalty of five hundred dollars Each Witness Augustus B. Woodward Chief Judge of our said Supreme Court at Detroit the 16th day of September one thousand eight hundred Six.
Peter Audrain Clerk.